El Juez Asociado Se. Wolp,
emitió la opinión del tribunal.
*575Este fué un caso en el cual la Corte de Distrito de Ponce declaró que los demandantes eran los hijos naturales del demandado. La sentencia fué apelada y confirmada. Esta apelación se refiere a un memorándum de costas. Sostiene el apelante que la concesión de la suma de $600 para ho-iiorarios de abogado es excesiva, pero admite, por supuesto, que la concesión de honorarios de abogados es cosa que está dentro de la sana discreción de la corte.
En los autos sometidos a nuestra consideración no se han certificado a este tribunal ni las alegaciones, ni la prueba aducida al juicio. No tenemos, por tanto, datos su-ficientes para investigar sobre la cuestión de si la corté inferior abusó de su discreción. Hemos resuelto bajo estas condiciones, que a menos que resulte que la suma conce-dida fuese excesiva para cualquier caso de su clase, no es-tábamos en condiciones de poder revisar. Preston v. Vázquez, 31 D. P. R. 889; Lassalle v. Hill, 29 D. P. R. 503. Esta concesión de honorarios de abogado en una acción de filiación que fué muy luchada no parece ser excesiva.
La única cosa que'distingue este caso de los anteriores es que el apelante llama la atención a la primera apelación y nos pide que tomemos conocimiento judicial de los autos en ella. Por regla general la corte no tomará conocimiento de una apelación anterior para un fin afirmativo de un ape-lante. Aparicio Hnos. v. H. C. Christianson & Co., 25 D. P. R. 1. No vemos ninguna razón para hacer una excepción, especialmente toda vez que no consta que el apelante noti-ficara en alguna forma a los apelados de que él se propo-nía basar su derecho en los autos anteriores. Para que se vea lo necesario que puede llegar a ser tal notificación, y •suponiendo que ciertamente tomamos conocimiento judicial del récord anterior, sin embargo, tal récord podría no con-tener todos los elementos que la corte inferior tuvo ante sí para, juzgar sobre el trabajo del abogado de los apela-dos. En la apelación anterior los autos se limitaron a los *576errores alegados. No podríamos decir cuantas alegaciones, suprimidas había, o qué trabajo extra había tenido el abo-gado debido a las supuestas defensas o posibles demoras-Los apelados debieron, en todo caso, haber tenido una opor-tunidad de reproducir la situación como ocurrió en la corte inferior.
Debe confirmarse la resolución apelada.

Confirmada la sentencia apelada.

Jueces concurrentes: Sres. Presidente del Toro y Aso-ciados Aldrey, Hutchison y Franco Soto.